      Case 1:21-cv-00066-JRH-BKE Document 13 Filed 08/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


CHEVY VANN TICE,

             Plaintiff,

                                                     CV 121-066


BURKE COUNTY(DETENTION CENTER)
and SOUTHERN HEALTH PARTNERS,

             Defendants.



                                         ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs complaint for failure to state a claim upon which relief may be

granted, and CLOSES this civil action.

      so ORDERED this /9'^dav of August,2021, at Augusta, Georgia.


                                          J.RANDvtLHALL,
                                          UNITED ;tates district court
                                                iRN DISTRICT OF GEORGIA
